Citation Nr: 0007502
Decision Date: 01/14/00	Archive Date: 09/08/00

DOCKET NO. 94-42 761               DATE JAN 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a left knee
disability, prior to January 23, 1996.

2. Entitlement to an increased rating for residuals of a left total
knee replacement, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

INTRODUCTION

The veteran served on active duty from March 1952 to January 1954.

This matter comes to the Board of Veterans Appeals (Board) from
rating decisions of the Regional Office (RO). In a rating action
dated in December 1992, the RO

increased the evaluation assigned for the veteran's service-
connected left knee disability, then characterized as internal
derangement of the left knee with degenerative arthritis, from 20
percent to 30 percent disabling. This evaluation was effective June
1991. The veteran continued to disagree with the assigned rating.
Based on the receipt of additional evidence, including the report
of a Department of Veterans Affairs (VA) examination conducted in
September 1995, the RO, by rating decision dated in December 1995,
assigned a 40 percent evaluation for the veteran's left knee
disability, effective June 1991.

The veteran underwent a left total knee replacement at a VA
hospital in January 1996. By rating decision dated in May 1996, the
RO assigned a 100 percent rating under the provisions of 38 C.F.R.
4.30 (1999), effective January 1996, and a schedular 100 percent
evaluation pursuant to Diagnostic Code 505'5 (1999) of the VA's
Schedule for Rating Disabilities. Thereafter, a 30 percent
evaluation was assigned, effective April 1997.

Effective March 1, 1999, the name of the United States Court of
Veterans Appeals was changed to the United States Court of Appeals
for Veterans Claims ("the Court").

REMAND

The veteran asserts that a rating in excess of 40 percent is
warranted for his left knee disability prior to January 1996, and
that the current severity of his knee disorder warrants a rating
higher than 30 percent. The veteran's representative argues that
the provisions of 38 C.F.R. 3.344 (1999) are applicable, and that
the schedular rating should not have been reduced. This matter has
no,@ been specifically addressed by the RO.

In addition, the Board notes that a supplemental statement of the
case dated in June 1997 listed the issue under consideration as
entitlement to an increased rating for postoperative internal
derangement of the left knee, currently evaluated as 30 percent
disabling. It referred to a rating decision earlier that month, but
that rating

- 2 - 

action is not in the claims folder. This was the rating decision
which apparently reduced the evaluation of the left knee disability
to 30 percent. It is not clear from the record when that reduction
was effective.

The Board points out that the VA examinations of May 1997 and
October 1998 contain findings which are in conflict. In this
regard, the Board notes that the earlier examination shows that the
veteran has full extension of the left knee. However, the October
1998 examination demonstrates that range of motion of the left knee
is from 70 degrees to 140 degrees. The Board believes that further
examination is warranted to clarify these findings.

The VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991). The Court
has held that the duty to assist the veteran in obtaining and
developing available facts and evidence to support his claim
includes obtaining adequate VA examination. This duty is neither
optional nor discretionary. Littke v. Derwinski, 1 Vet. App. 90
(1990). This duty also includes providing additional VA
examinations by a specialist when recommended. Hyder v. Derwinski,
1 Vet. App. 221 (1991). The fulfillment of the statutory duty to
assist includes conducting a thorough and contemporaneous medical
examination, one which takes into account the records of prior
medical treatment, so that the evaluation of the claimed disability
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121,
124 (1991).

Under the circumstances of this case, the Board finds that
additional development of the record is required. Accordingly, the
case is REMANDED to the RO for action as follows:

1. The RO should contact the veteran and request that he furnish
the names, addresses, and dates of treatment of all medical
providers from whom he has received treatment for his left knee
disability since 1997. After securing the necessary authorizations
for release of this information, the RO should seek to obtain
copies of all

- 3 -

treatment records referred to by the veteran, and which have not
already been associated with the claims folder.

2. The veteran should then be afforded a VA examination by a
specialist in orthopedics, if available, to determine the nature
and extent of his left knee disability. The orthopedic examiner
should comment on any functional impairment due to pain and the
pathology associated with pain should be described. With respect to
the subjective complaints of pain, the examiner should be requested
to specifically comment on whether pain is visibly manifested on
movement of the joints, the presence and degree of, or absence of,
muscle atrophy attributable to the service-connected disability and
the presence or absence of any other objective manifestation that
would demonstrate disuse or functional impairment due to pain
attributable to the service-connected disability. All necessary
tests should be performed. The claimsfolder should be made
available to the examiner in conjunction with the examination.

3. The RO should address the issue of whether the reduction of the
40 percent evaluation was proper under 38 C.F.R. 3.344. The Board
notes that this determination should be made based on the evidence
of record at the time of the reduction.

Following completion of the above, the RO should review the
evidence and determine whether the veteran's claim may be granted.
If not, he and his representative should be furnished an
appropriate supplemental statement of the case and be provided an
opportunity to respond. The case should then be returned to the
Board for further appellate consideration.

- 4 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
Regional Office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

James R. Siegel 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



